Citation Nr: 0302953	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  02-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for compensation under the 
provisions of 38 U.S.C. § 1151 for additional left knee 
disability caused by hospitalization or medical or surgical 
treatment rendered by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.  

This matter arises from a November 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which determined that the veteran had 
not submitted new and material evidence to reopen the 
previously denied claim for compensation for a left knee 
disability under the provisions of 38 U.S.C. § 1151.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran is now attempting to reopen a previously denied 
claim for compensation under the provisions of 38 U.S.C. 
§ 1151 for additional left knee disability caused by 
hospitalization, or medical or surgical treatment rendered by 
VA.  In his substantive appeal (VA Form - 9) received in July 
2002, the veteran requested that he be afforded a personal 
hearing at the RO before a Board Member.  It appears from a 
review of the record that the case was referred to the Board 
before a hearing was scheduled.  Accordingly, pursuant to the 
applicable statutes and regulations governing the veteran's 
due process rights, he must be scheduled to appear before a 
member of the Board at the RO as he has requested.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure that all 
due process requirements have been met, this case is REMANDED 
for the following action:

The RO should take all necessary steps to 
schedule the veteran for a hearing before 
a member of the Board at the Lincoln RO 
as soon as practicable.  



The purpose of this REMAND is to obtain additional 
development of the case and to afford the veteran all due 
process to which he is entitled.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence or argument he desires to have considered 
in connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




